                                   INMATE REQUEST


           TO:      WARDEN/EXECUTIVE STAFF
       FROM:         JAWAD AMIR MUSA ~AKA LEROY MOSES)
     RE~ NO:         28075-037                     Case NO. 90 Cr. 863-01 (RPP)
         WKR:        UNIT ORDERLY C/B
        INST:        U.S.P. FLORENCE-HIGH
    ADDRESS:         P.O. BOX 7000
 eSTATE/ZIP:         FLORENCE, CO. 81226
       - DATE:      APRIL 12, 2019

  - =~ _l.   REQUEST FOR COMPASSIONATE REL.FASF/REDUCTION IN SENTENCE (RIS)
             PURSUANT TO 18 U.S.C. §3582(C)(1)(A)


     A~      INITIATION OF REQUEST - EXTRAORDINARY OR COMPElLING CIRCUMSTANCES
     A request for a motion:·-under 18 U.S.C. § 4205(g) or §3582(c)(1)(A) shall
be submitted to the Warden. Ordinarily, the request shall be in writing, and
submitted by the inmate. An inmate may initiate a request for consideration
under 18 U.S.C. §4205(g) or §3582(c)(1)(A) only when there are particularly
extraordinary or compelling circumstances which could not reasonably have been
foreseen by the court at the time of sentencing. The inmate's request shall
at a minimum contain the following information:

     (1) The extraordinary or compelling circumstances that the inmate believes
warrant consideration.
     (2) Proposed release plans, including where the inmate will reside, how the
inmate will support himself/herself, and if the basis for the request involves the
inmate's health, information on where the inmate will receive medical treatment,
and how the inmate will pay for such treatment.
     In deciding whether to file a motion under either 18 U.S.C. §4205(g) or
18 U.S.C. §3582(c)(1)(A), the Bureau of Prison (BOP) should consider whether the
inmate's release would pose a danger to the safety of any other person or the
community.

                        REASONS FOR GRANTING INMATE'S REQUEST
     B. INMATE JAWAD MUSA MEErS THE TEST SEI' FORTH FOR A COMPASSIONATE
        RELEASE/REDUCTION IN HIS SENTENCE (RIS).
     In 2016, this Inmate submitted a petition for Executive Clemency requesting
a reduction of sentence. However, despite this Inmate meeting all the criterios
Warden of USP Florence-High
April 12, 2019 -
Page 2
for executive clemency as set forth by [then Deputy Attorney General] James Cole,
his petition was denied by President Obarna in Janaury 2017. In April 2017, this
inmate filed an Omnibus Motion requesting a reduction of sentence pursuant to
United States v. Holloway, 68 F.Supp.2d 310 (E.D.N.Y. 2014). In April 2017,
Attorney John Gleeson - Ex-Federal Judge - - entered his appearance to represent
this Inmate. ~ttorney Gleeson submitted a letter to the United States Attorney
Office of the Southern District of New York (SDNY) requesting they consider agree-
ing to an order vacating this Inmate sentence and prior felony Information so that
the sentencing judge (then-District Judge Richard Sullivan) could resentence this
Inmate to a more just term of imprisonment. On November 10, 2017, the SDNY submitted
a letter to the court in response to this Inmate motion stating, while being
"syrnpathic to the spirit of Petitioner's request" they . could ·not agree to an order
to reduce this inmate sentence because there were no legal grounds that justify
granting the relief this inmate sought.
     On December 21, 2018, the President signed into law the FIRST STEP ACT of
2018. Including in this bill was an amendment to the Compassionate Release/~eduction
of Sentence, which reiterate the Bureau of Prisons (BOP) authority to motion the
sentencing court to reduce inmates sentence for "extraordinary or compelling" reasons
and gave sentencing court the authority to reduce sentence under 18 U.S.C. 4205 or
§3582(c)(1)(A).
     This Inmate who was sentenced by the Late Honorable Robert P. Patterson, in
1991 to a mandatory term of life in prison following Inmate Musa's conviction for a
non-violent, low-level offense. The ultraharsh mandatory sentence was imposed as a
result of the filing of a prior felony information, which itself was filed for the
simple reason that Inmate Musa exercise-cl his~ -:tight:: to trial by jury~ A$ of May: 30,
2108, this Inmate has served twenty-seven years (27yrs) of his term.
     Quite a few Department of Justice employees have acted to remedy the grossly
unjust prison terms--- Like Inmate Musa's ---that mandatory sentencing provisions
produced in years past. I write to respectfully ask you to join them. Specifically,
I ask you to motion the court to reduce this Inmate sentence based on extraordinary
and compelling reasons that could not reasonably have been forseen by the Court at
the time of sentencing.
     Kenneth Wainstein, the Assistant U.S. Attorney who prosecuted Inmate Musa and
went on to serve 19 years in the Justice Department, fully supports this Inmate Request.
Warden of USP Florence-High
April 12, 2019 !
.Page 3
See Attached Exhibit "A" (Letter from Kenneth Wainstein). If Judge Patterson were
still with us, so would he, as he sua sponte wrote in 2010 that Inmate Musa deserved
clemency. See United States v. Musa, No. 90 Cr-863, Order, ECF No. 259 (SONY July
2, 2010). Unfortunately, Inmate Musa's recent clemency application was not granted.
      Set forth below are the reasons for this Inmate's request. Once you have had
an opportunity to review and consider them, I would appreciate if my Attorney and
I was given an opportunity to speak with you via a conference call in support of
my request.
      Co:,' i. INMATE MUSA' S SENTENCING JUDGE WAS CONSTRAINED BY A MANDATORY
              MINIMUM WHICH NO LONGER APPLY AND INMATE MUSA WOULD AIM)ST
              CERTAINLY RECEIVE A SHORTER SENTENCE TODAY.
      I.         Offense of Conviction
     .Musa and five co-defendants were charged in a one-count indictment with con-
spiring to possess with the intent to distribute more than one kilogram of heroin.
The conduct underlying the offense spanned just two days. On November 26, 1990,
David Charles Wray discussed the purchase of heroin with a confidential informant
("CI"), and agreed to meet at 42nd Street and 11th Avenue in Manhattan the next
day, when Wray would pay $20,000 to the CI as a down payment. After reaching
this agreement, Wray return to Baltimore, Maryland to raise the money, where he
approached Sean Brockington, with whom Wray had previously been arrested. Brockington
then reached out to Inmate Musa for funds to facilitate the purchase.
     The next day, Wray, Brockington, Musa, and three others travelled from Balti-
more to Manhattan, where Wray and Norman Ransom met the CI at the designated corner.
Ransom accompanied the CI to a parked car, where Carmelita Francis Grant was sitting.
Grant stepped out of the car and showed the CI- the cash in her purse, which Ransom
indicated was approximately $20,000. The CI gave a prearranged signal, and Wray,
Ransom, and Grant were placed under arrest. At that point, a black Mercedes-Benz
with Maryland license plates, driven by Inmate Musa and carrying Brockington and
Angela Richardson, pulled out from a parking place on 42nd Street and turned down
11th Avenue. Agents· _at the scene, assuming that the Mercedes was fleeing the arrest,
gave chase but wer.-e unable to catch the Mercedes. Musa, Brockington, and Richard
were later apprehended in Baltimore.
     II.   Procedural History of Case
     While his co-defendants all pled guilty, Inmate Musa chose to go to trial. It
was a costly choice. As AUSA Wainstein writes in the attached letter, Inmate Musa
would not have faced the mandatory , life sentence had he pled guilty. He was convicted
by a jury on July 18, 1991, and sentenced by Judge Patterson to life imprisonment on
December 13, 1991. The prior felony information that turned Inmate Musa's ten-year
mandatory minimum into mandatory life listed two non-violent drug convictions. See
Presentence Investigation Report ("PSR").
     At Musa's sentencing in 1991, Judge Patterson voiced frustration at the
mandatory life sentence:
Warden of m:P Florence-High
April 12, 2019
Page 4
               "Well there is not much that I can do •.. It is mandatory
                sent~nce under the law, and the judge's discretion has
                been taken away from him •.. I suppose there are questions
                about whether LCongress] [has] the necessary experience
                to make those decisions, and, nevertheless, they do make
                them. They have made them, and I have to sentence you
                       . 1y. "
                accord1ng
     Judge Patterson concluded the proce~ding by telling Musa a~ fol~ows: "I know,
we all make mistakes especially when we re young. Maybe someth1ng w1ll come along.
Don't give up hope. Do the best you can. Put it behind you the best you can. Maybe
something will come along."
     Nothing has::come ~long for Inmate Musa. There have beer:t some retroactive re~u<;--:­
tions to drug trafficking sentences, but not for those subJected to mandatory m1n1mums.
The clemency process afforded relief to many, but the number of eligible applicants
was so great that large numbers of nonviolent, low-level drug offenders who were
essentially indistinguishable from the grantees were disappointed. Inmate Musa was
among them.
     As mentioned, all of Musa's co-defendants pleaded guilty, some pursuant to
cooperation agreements, and they received significantly lighter sentences. Only two
were sentenced to prison; Brockington (five years) and Ransom (fifteen years and
ten months) have both been releases from prison long ago. Grant received time-served,
and Wray and Richardson received probation.
     This Inmate was convicted and sentenced at a time when the government routinely
used §851 enhancements to pressure defendants into pleading and to punish those who
refused to do so. Thankfully, those days are gone. Indeed, there is good reason to
believe that Inmate Musa would not even face a mandatory minimum today, let alone an
§851 enhancement of that minimum merely for going to trial . He did not have an aggra-
vated role in his offense, arrl he rns no ties to any drug trafficking organizations,
gangs or cartels. His loose-knit group of co-defendants was hastily assembled in one
night, and Wray and Brockington put it together. There was no use or threat of violence
in connection with the offense. · · Musa' s criminal history stems from his drug addiction,
and the majority of his prior convictions are for simple possession offenses. Inmate
Musa has no prior history of violent conduct or serious offenses.
       III. The Relief Inmate Musa Seek and the Basis For It
     Inmate Musa respectfully ask you to motion the court, pursuant to 18 U.S.C. §3582
(c)(1)(A), to reduce his sentence based on extraordinary and compelling circumstances
which could not reasonably have been foreseen by the court at the time of sentencing.
If you do, my lawyer and I will ask the sentencing judge to resentence Me to a sentence
that is more just. Inmate Musa --- a non-violent, low-level offender--- his already
served far more time than last year's average federal sentence for murder.

1. TIE rrm:1 arrl rra:1ian fe:1eral SEnten:::es for l1l.ll'der in FY 2016 va:e 241 arrl 210 rronths, resp:ctively. See
   United States Sentercirg C'mrnission, Interoc.tive Sam:::el:ook of Fe:1eral Sentercirg Statistics, Fis::al
   Year LD16, Table 13.
Warden of USP Florence-High
~:April 12, 2019
r'age ~
      The court will have jursidiction to grant the relief my lawyer_ and I seek if you
agree to it. As mentioned above, quite a few Department of Justice employees have done
what we ask of you, and quite a few sentencing judges have acted on their decisions to
correct miscarriage of justice. The former Attorney General of the United States her-
self (Mrs. Lorreta Lynch) appears tohavebeen the first to agree to it when she was the
United States Attorney in the Eastern District of New York. United States v. Holloway,
68 F.Supp.3d 310 (E.D.N.Y. 2014), involved a defendant who was found guilty in 1995
of three carjackings and three 18 U.S.C. §924(c) counts. He refused a plea offer that
would have resulted in the dismissal of two of the §924(c) counts and was sentenced
after trial to 57 years and 7 months, with the stacked §~24( c ) charges accounting for
45 years of that sentence. In 2012, the sentencing judge recognized that although
there were good reasons to revisit Holloway' s unjust sentence , there were no legal ave-
nues for vacating it. So he asked the United States Attorney to consider exercis i ng her
discretion to agree to an order vacating two or more of Holloway's 18 U. S. C. §924(c )
convictions. Mrs. Lynch initially declined the court's invitation on the ground that
Holloway could seek clemency. After the court pointed out to her that DOJ's own criteria
for a successful clemency application would almost certainly disqualify Holloway,
Mrs Lynch reconsidered, withdrew her objection, and agreed to vacate two of Holloway's
§924(c) counts. Id. at 315.
      Holloway stands for a simple proposition: even when there is no defect in the con-
viction, the USP Warden "can do justice by the simple act of going back into court and
agreeing that justice should be done." Id. at 311. The Warden of USP Florence "has the
power to walk into courtrooms and ask judges to remedy injustices" in the rare and
unique circumstances when it chooses to exercise this authority. Id. at 316. Holloway
is no outlier. Numerous other United States Attorneys (Department of Justice Employees)
have agreed to such relief, and numerous other judges have granted it based on that
agreement. The contexts include stacked §924(c) sentences as in Holloway but also the
extremely harsh sentences mandated by the drug trafficking statutes, as in Inmate Musa's
case.
      Thus, for example, Judge Jan DuBois relied on Holloway in asking the United States
Attorney in Philadelphia to agree to withdraw the prior felony information that mandated
a life sentence for a low-level street dealer in United States v. Trader, No. 04-680-06,
2015 WL 4941820 , a t *16(E.D. Pa . Aug . 19 , 2015 ). I n his opinion he ca t aloged some ot her
cases i n which " [p]rosecut ors have exercised this power t o do j us t i ce ." Id . at *16 n12 .
In compari son Trader ' s co-defendant s who had already been released from pri son , J udge
DuBois. called Trader ' s life sentence "di sproportionate" and ques tioned how it was "j ust"
or how it advanced t he goal s of 18 U. S. C. §3553(a ), requiring a sentence that is "suffi-
cient , but not great er than necessary." I d. a t ~·:15
      In May 2015, at the request of pro bono counsel, the Uni ted States Attorney in the
Eastern District of Oklahoma relied expressly on Holloway i n agreeing to vacate a life
sentence imposed pursuant to 21 U.S.C. §848(b). Lui s Ri vera had been the central figure
in a cocaine smuggling operation that used private ai rpl anes to smuggle hundreds of
kilograms of cocaine from Colombia to Oklahoma. Thirty years into his life sentence, the
United States Attorney granted what he called a "Holloway request" by agreeing to an

2. FulldUclaffiKB: The sentencing judge in the Holloway was John Gleeson, who is currently
   representing this Inmate. Judge Gleeson left the bench in March 2016.
                                                  ences amounting
                                                  ecedence, '' the
                                          ub      om Holloway. On
                                                  on Rivera 30 ye




currently assigned to this Inmate case - - en
the prosecutor in the case to vacate §924(c)
States v. Washington, No . 11-cr-605' (RJS), 0
Judge Sullivan rejected Washington's legal ch
section of his written opinion called "Final




                                                 e - have spoken on th
                                                 leaving the bench in M
                                                  judges, and defendant
                                                 mpassionate/Mercy-type
Warden of USP Florence-High
April 12, 2019
Page 7
     Inmate Musa sentenced at age twenty-seven, and he has now served nearly half of
his life in prison on this case. His drug addiction continued during his initial
years of incarceration, and his prison infractions primarily relate to drug use.
Musa ultimately overcame his addiction in 2012 through drug treatment and Narcotics
Anonymous. He has now been sober for ove~13 six years. He has only had two minor dis-
ciplinary infractions during that period. While incarcerated, Musa has worked hard
to develop his skills and abilities. He has completed over 1500 hours of Educational
courses and become an impressive legal advocate for himself,and served as a mentor
to younger inmates.
     Inmate Musa is no longer the drug-addicted young man who broke the law in furth-
erance of his addiction. He is a mature and devoutly religious man who seeks out
educational opportunities and mentor young inmates. Despite a sentence that offers no
hopes of release, he has overcame his addiction and now has a positive and forward-
looking attitude. In short, Inmate Musa's rehabilitation is complete, and he is pre-
pared to reenter society.
       V. RELEASE PLAN
       If released, Inmate Musa has strong family and community support to help him
achieve his goal of becoming a productive citizen. His elderly mother, his brother's
family, and Musa's daughter will welcome him home to Baltimore. While incarcerated,
Musa has maintained particularly close contact with his mother and brother Kevin. In
Baltimore, Musa will reside with his mother, Geraldine Harris, at 2109 Brookfield
Avenue, Baltimore, Maryland 21217 (home phone: 410-483-8277), and Kevin will assist
in helping Musa secure employment at Baltimore's Department of Public Works, where
Kevin has worked for over fifteen years. Musa's completion of a 442 hour-course in
Building Trade, and his knowledge of construction and repair, have prepared him for
a position there. In the event he is not able to obtain employment at the Department
of Public Works, Musa has also been accepted by 2AM Bakery, a program providing
culinary training and an industry-recognized certificate in food preparation to formerly
incarcerated individuals. -See Attached Exhibit "B" (2AM Bakery Letter)
       Musa also has the support of several community organizations that support reentry.
Musa has already been accepted and will enroll in Penn North Recovery Center, ·which
will provide substance abuse treatment and counseling. Penn North's eighteen-month
treatment program also provides wrap-around services, including mental health evaluation
and treatment, employment development services, educational offerings, and life skills
training. At Penn North, Musa will be required to submit to random drug tests to verify
his substance-free status and attend fourteen 12-step meetings, as well as attend and
participate in other services tailored to his recovery as determined by Penn North's
substance abuse counselors, social workers, and mental health professionals. See Atta-
cl:led Exhibit "C" (Maryland Community Health Initiatives Letter). ' Musa will also work
~ Power Ins~de, a Baltimore program providing trauma support services and peer ment-
oring to aid reintegration. See Attached Exhibit "D".(Power Inside Letter).
       If released, Musa has secured the emotional and social support he needs to effect-
ively transition to a law-abiding life. With his family and community by his side, Musa
can take advantage of the opportunities he missed because of his criminal conduct. He
has taken responsibility for his past and has worked as hard as he can with no hope of

3. TIE 00 lnfroctioos ~e Written on the sare day (July 23'-~015) PI<} mv corra:.tioo officer. CNe ':185 t~.
failure to leave t:h= l.cw libracy 011 t:irre, ard tre oilier re:Latw to Misa s a:lverti.saralts for free typJig 'MJ.Ll\.o
Warden of USP Florence-High
April 12, 2019
Page 8
release_to better himself through education, sobriety, religious devotion. If given
the opportunity for another chance, Musa will reintegrate as a positive citizen who
contributes to his community.
      D.   CONCLUSION
      When 3iJElge-Patterson was forced to impose on Inmate Musa a sentence no reasonable
person could defend, he told Musa not to give up hope because maybe something would
come along. More than a quarter century later, this Inmate still has that hope. He will
turn 55 years old this year. All the relevant social science tells us that he has al-
!DQSt certainly "aged out" of crime, and more specifically, he has made something of
himself while incarcerated. You have the wisdom, the compassion, and the authority to
empower the sentencing judge to correct an egregious injustice. Your decision on this
application can be the "something" that finally comes along to save this Inmate from
having to die in prison because he committed a nonviolent, low-level drug trafficking
crime all those years ago and had the temerity to exercise his right to a jury trial.
      One last caveat, I do not mean to suggest that this Inmate would not be prosecuted
 today for the offense he committed in this case in November 1990. I do mean to suggest,
however, that the crime may never even have occurred if this Inmate addiction had been
addressed at 18 (when he was convicted of stealing less than $300) or 19 (simple poss-
ession, twice), and so on, in the manner it would likely be addressed today.
      More to the point of the decision we have asked you to make, please do not deny
 this Inmate your mercy because of his prison disciplinary record prior to 2012, when
he finally got control of his addiction. This Inmate went into BOP custody with a raging
opiate addiction. During his lengthy incarceration, the BOP Inspector General candidly
 reported that drugs were available to inmates, insufficient drug treatment services were
made available to them, they were not incentivized to seek what drug treatment there
was, and drug misconduct charges against inmates were rampant--- they comprised 66%
 of all top-tier misconduct charges.
      None of the foregoing is meant to suggest that this Inmate is not responsible for
his offense or his disciplinary record. He is, and he has accepted responsibility for
both. But he has paid an enormous price already. He has been in a prison cellon this
 low-level drug trafficking case for more than 26 years; he went in when George H.W.
 Bush was our President. He has been there more than six years longer than the average
 sentence imposed on defendants convicted of murder in federal courts last year.
      If you would like to speak to my attorney he can be contacted at:
      John Gleeson, Attorney at Law, 919 Third Avenue, New York, N.Y. 10022
      Ph: 212-909-6000
      For all these reasons, this Inmate respectfully ask the Warden/Executive Staff
 at U.S.P. Florence to please take official notice of the aforementioned confirmable
 facts supporting his sincere and heartfelt reguest for a Compassionate Release/Reduction
 in Sentence pursuant to 18 U.S.C. §3582(C)(1)(A) and §4205(g).

Date of Request: April 12, 2019                Respectfully Submitted,
~arden of USP Florence-High
ApriL::12; 2019
Page 9
                               CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and complete copy of the foregoing REQUEST FOR
COMPASSIONATE RELEASE/REDUCTION IN SENTENCE (RIS), has been HAND-DELIVERED to
Warden M.A Stancil at U.S.P. Florence-High while he was stationed at Mainline
Chow Hall

     On   this .12thday of April, 2019   pursuant to 28 U.S.C. §1746.
